Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-1, to be filed on or about May 15, 2015, of Highlands Bankshares, Inc. of our report dated March 30, 2015, related to our audits of the consolidated financial statements at and for the years ended December 31, 2014 and 2013 appearing in the Annual Report on Form 10-K, of Highlands Bankshares, Inc. filed on March 30, 2015. We also consent to the reference to our firm under the captions “Experts” in such Prospectus. /s/ Brown, Edwards & Company, L.L.P. CERTIFIED PUBLIC ACCOUNTANTS 1969 Lee Highway Bristol, Virginia May 15, 2015
